AILSHIE, J. —
This is an appeal from an order made by the district judge on the eighth day of August, 1904, refusing to dissolve a temporary restraining order theretofore issued, and making and entering his further order continuing in force such restraining order during the pendency of the action. The action was commenced on the eighteenth day of July, 1904, by the plaintiff, M. J. Shields, against the defendants, praying for an injunction against the defendants restraining them from cutting, removing or interfering with the plaintiff's crops growing upon a certain one hundred and sixty acre tract of land which *456plaintiff had leased from the defendant Johnson, and for an order restraining the defendants from interfering with the plaintiff’s leasehold estate in and to the tract of land and for damages for trespasses committed. Upon the filing of the complaint a temporary restraining order was issued and an order to show cause why the same should not be continued in force pending the litigation was at the same time issued and served. Thereafter the defendants moved to dissolve the injunction and quash the writ that had been issued, which motion was heard at the same time and with plaintiff’s motion to continue the order in force pending the action. After the hearing the trial judge made and entered his order continuing the injunction in force upon the execution and delivery of a good and sufficient bond by the plaintiff in the sum of $300.
On the tenth day of October, 1900, the defendant, Frank M. Johnson, and his wife, Emma A. Johnson, by an instrument in writing, leased and let unto the plaintiff their one hundred and sixty acre tract of land situated in Latah county, for the period of four years, for an annual rental,of $250, payable on or before the first day of November each year. This lease also contained an option whereby the lessee might continue in possession of the premises for an additional period of two years upon paying a rental of $300 per annum, and it contained a further option whereby the lessee might purchase the farm, upon compliance with certain conditions, for the sum of $4,500. Plaintiff alleged that after entering into the possession of this tract of land he caused the same to be farmed and cultivated and part of it sown in alfalfa and the remainder in Bromus Innermis, and that while these grasses were growing upon the land the defendants entered and plowed up some eighty acres and sowed oats thereon, and that at the time of the commencement of this action the defendants were cutting and removing the grasses and oats to the damage of the plaintiff in the sum of $2,000. The plaintiff also filed an affidavit showing that the defendants were wholly insolvent and unable to respond to any judgment for damages, and that the defendant Johnson and his wife had filed a statutory homestead upon such tract of land. The defendants claim by their answer, and affidavits filed in support thereof, that they *457entered the premises after a breach of the terms of the lease by the plaintiff and in pursuance of the stipulation contained in the lease. They also filed affidavits tending to show that they were not wholly insolvent, but were able to respond in damages in at least the sum of $500. After an examination of the record, it is sufficient to say that we feel about this case very much as was expressed by Chief Justice Beatty in Gilpin v. Sierra Nevada Con. Min. Co., 2 Idaho, 709, 23 Pac. 547, wherein he said: “Admitting the defendant is right, the inconvenience to it from an injunction will be less than will be the damage to the plaintiff should he prove to be right.” Considerable discretion is allowed in the .granting of temporary injunctions to hold property in statu quo pending the litigation where a good and sufficient bond is required of the plaintiff for the protection of the defendant in ease it should develop upon the trial that the plaintiff is in the wrong. (1 Spelling on Extraordinary Belief, see. 22.) While courts are not very-free to grant injunctions to restrain trespass where it is committed under color of title or right (1 Spelling on Extraordinary Belief, sees. 336-364), still in this ease there was pretty strong evidence submitted by the plaintiff tending to show the inability of the defendants to respond to any judgment for damages in case the plaintiff should secure such a judgment against them. It should also be observed that our statute authorizing these injunctions is broader and more liberal than most statutes, and has received a quite latitudinous construction from this court. (Gilpin v. Sierra Nevada Con. Min. Co., supra; Staples v. Rossi, 7 Idaho, 618, 65 Pac. 67; Wilson v. Eagles on, 9 Idaho, 17, 71 Pac. 613; Myer v. First Nat. Bank, ante, p. 175, 77 Pac. 334; Price v. Grice, ante, p. 443, 79 Pac. 389.) We do not think the trial judge abused his discretion in granting the injunction and refusing to dissolve the same.
For the foregoing reasons the order appealed from will be affirmed. Costs awarded to respondent.
Sullivan, C. J., and Stockslager, J., concur.
(January 30, 1905.)